Sherwood, C. J.
Defendant, in an action of ejectment, brought in the circuit court of the United States for the eastern district of Missouri, recovered judgment against and evicted plaintiff, who, thereupon, brought in the Lewis cii’cuit court the present action for the value of improvements, and obtained a judgment in -the usual form for a sum of money, and defendant comes here on a writ of error.
The statute does not authorize an absolute judgment for a pecuniary recovery to be rendered in favor of an oc-. cupying claimant, as in the present instance. Russell v. Defrance, 39 Mo. 506. Nor do we think that although the statute authorizes a recovery “ in a court of competent jurisdiction ” for improvements made in good faith upon the land of another, that this language, though quite broad, is sufficiently comprehensive to admit of a suit being *26brought in any other court than the one wherein the recovery in ejectment was had. And we are of opinion, also, that the party who seeks compensatioxx for improvements made, must do this, anterior to the time of his eviction, and if he delay till after that occurrence, his x’exnedy, at least so far as an action at law is concerned, being purely statutory, is lost. This, we think,' inferentially evident from the case referred to, and from the law on which it is based. Taking the occupying claimant provisions as a whole, it seems quite clear that the true theory of the law -is that, where a claim is made for compensation for improveriiexxts, all the statutory equities involved in that claim must meet with adjustment prior to the occurrence of eviction, and uo remedy is conferred by the statute on the party making impx’ovemexxts, except he comply with its texmis. These views are supported by the decisions of the Supreme Coux’t of Iowa, whose statute is similar to our own. Webster v. Stewart, 6 Iowa 401; Claussen v. Rayburn, 14 Iowa 136. In these cases it-was held that a party out of possession could not maintain an action for compensation for improvements. As it is apparent from the construction given the statute that the plaintiff can, in no event, be successful, we reverse the judgment without remanding the cause.
All concur.
Reversed.